  Case 16-08299         Doc 56     Filed 11/20/18 Entered 11/20/18 09:36:43              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-08299
         EDWIN CHANA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/10/2016.

         2) The plan was confirmed on 05/11/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/27/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/17/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-08299          Doc 56         Filed 11/20/18 Entered 11/20/18 09:36:43                      Desc Main
                                          Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $30,410.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                        $30,410.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $2,000.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                           $1,325.07
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $3,325.07

Attorney fees paid and disclosed by debtor:                     $2,000.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim        Principal      Int.
Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA                 Unsecured            NA         609.41           609.41           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU       Priority          931.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU       Priority       2,449.00            NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP               Unsecured     11,958.52            NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP               Secured        2,917.00       8,385.32         8,385.32           0.00       0.00
CREDIT ONE BANK                      Unsecured         882.00           NA               NA            0.00       0.00
Illinois State Police Credit Union   Unsecured     19,127.00            NA               NA            0.00       0.00
Illinois State Police Credit Union   Secured        9,588.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE             Secured        1,432.56            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE             Unsecured     13,994.81            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE             Unsecured     16,773.98     13,994.81        13,994.81            0.00       0.00
INTERNAL REVENUE SERVICE             Secured        6,272.44       7,705.00         6,272.44      3,136.20        0.00
INTERNAL REVENUE SERVICE             Unsecured     14,398.00            NA          1,432.56          23.88       0.00
INTERNAL REVENUE SERVICE             Priority             NA     29,009.39        29,009.39      17,842.56        0.00
INTERNAL REVENUE SERVICE             Priority          998.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE             Priority      12,296.24            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE             Priority      11,945.70            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE             Priority       3,769.45            NA               NA            0.00       0.00
JSD MANAGEMENT INC                   Unsecured      5,925.05            NA               NA            0.00       0.00
LVNV FUNDING                         Unsecured         982.00      1,192.96         1,192.96           0.00       0.00
MIDLAND FUNDING                      Unsecured      1,991.19           0.00             0.00           0.00       0.00
QUANTUM3 GROUP LLC                   Secured        6,082.00       6,082.29         6,082.29      6,082.29        0.00
SILVERLEAF RESORTS INC               Secured        3,531.00            NA               NA            0.00       0.00
ST IL TOLLWAY                        Priority      14,398.00            NA               NA            0.00       0.00
ST IL TOLLWAY                        Unsecured      1,837.00            NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY              Unsecured            NA     14,504.80        14,504.80            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-08299         Doc 56      Filed 11/20/18 Entered 11/20/18 09:36:43                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $8,385.32              $0.00              $0.00
       All Other Secured                                 $12,354.73          $9,218.49              $0.00
 TOTAL SECURED:                                          $20,740.05          $9,218.49              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $29,009.39         $17,842.56              $0.00
 TOTAL PRIORITY:                                         $29,009.39         $17,842.56              $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,734.54             $23.88              $0.00


Disbursements:

         Expenses of Administration                             $3,325.07
         Disbursements to Creditors                            $27,084.93

TOTAL DISBURSEMENTS :                                                                      $30,410.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
